Citation Nr: 0026159	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post residuals, medial meniscus tear, left knee.

2.  Entitlement to an initial evaluation in excess of 20 
percent for status post bunionectomy, right foot, with 
impingement of the superficial peroneal nerve.

3.  Entitlement to an initial evaluation in excess of 20 
percent for status post bunionectomy, left foot, with 
impingement of the superficial peroneal nerve.

4.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbosacral strain with traumatic 
arthritis, lower lumbar spine.

5.  Entitlement to service connection for a bilateral hip 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
February 1997.  Her appeal comes before the Board of 
Veterans' Appeals (Board) from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which granted service 
connection for the veteran's left knee, bilateral foot, and 
low back disabilities; the veteran disagreed with the ratings 
assigned for those disorders (zero percent for left knee, 20 
percent for right foot, 20 percent for left foot, and 10 
percent for low back); and denied service connection for a 
bilateral hip condition.  The claims file was subsequently 
sent to the RO in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
not manifested by any appreciable limitation of motion, 
instability, subluxation, or other objective findings of 
functional impairment.

2.  The veteran's first and second right metatarsal 
phalangeal joints are tender to palpation, and she has 
status-post osteotomy and shaving of the lateral aspect of 
the head of the first metatarsal bone, but the right foot had 
full range of motion, and her residuals of a right foot 
bunionectomy are not productive of more than moderate 
disability or functional limitation. 

3.  The veteran's left foot symptoms are essentially similar 
to her right foot symptoms; it is not productive of more than 
moderate disability or functional limitation. 

4.  The veteran's low back disability, which includes 
arthritis of the lumbosacral spine, is not productive of more 
than slight limitation of motion, and there is no objective 
evidence of muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in standing position. 

5.  The veteran has not presented any competent medical 
evidence of a nexus between a claimed bilateral hip condition 
and any incident of active duty or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for status post residuals, medial meniscus tear, 
left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).

2.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for status post bunionectomy, right 
foot, with impingement of the superficial peroneal nerve, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
4.124a, Diagnostic Codes 5280, 5284, 8521 (1999).

3.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for status post bunionectomy, left foot, 
with impingement of the superficial peroneal nerve, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.124a, 
Diagnostic Codes 5280, 5284, 8521 (1999).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for chronic lumbosacral strain with 
traumatic arthritis, lower lumbar spine, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (1999).

5.  The claim of entitlement to service connection for a 
bilateral hip condition is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensable rating:  left knee

The veteran injured her left knee while participating in 
training exercises with the Marines.  She has indicated that 
a compensable rating is warranted for her left knee because 
she is experiencing pain.  However, the preliminary question 
before the Board is whether the veteran has submitted a well-
grounded claim, and if so, whether VA has properly assisted 
her in the development of her claim.  Based on the veteran's 
dissatisfaction with the initial rating assigned by the RO, 
the Board finds that the veteran has presented a claim that 
is well grounded.  See generally Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board also finds that the VA has 
obtained and fully developed all evidence necessary for the 
equitable disposition of her claim.  Therefore, no further 
assistance to the veteran is required under 38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson, 12 Vet. App. at 126.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The RO rated the veteran's left knee disability under 
Diagnostic Code (DC) 5257 and assigned a noncompensable 
evaluation.  Under DC 5257, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.
The Office of VA General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has X-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 
1998) (9-98).  In this case, service connection is not in 
effect for arthritis of the left knee.  In fact, there is no 
X-ray evidence of arthritis of that joint of record.  

While the veteran's left knee disability is rated under 
38 C.F.R. § 4.71a, Code 5257, the Board must also consider DC 
5260 and DC 5261 if there is medical evidence of limitation 
of motion of the left knee attributable to his service-
connected medial meniscus tear.  Under DC 5260, a 
noncompensable evaluation is warranted for limitation of 
extension of the leg to 60 degrees.  Limitation of flexion of 
the leg to 45 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation is warranted for limitation of flexion of 
the leg to 30 degrees.  Under DC 5261, a noncompensable 
evaluation is warranted for limitation of extension to five 
degrees.  Limitation of extension of the leg to 10 degrees 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for limitation of extension of the leg to 15 
degrees.  

A VA outpatient treatment note of September 1997 reflects the 
veteran's history of a meniscus tear in 1990.  The veteran 
was able to toe and heel walk, and the examiner indicated 
that the veteran could squat.  The examiner reported that 
knee flexion was rated as a four out of five, and extension 
was rated as a five out of five.

At a VA examination in January 1998, the veteran had full 
range of motion in her left knee.  She was able to extend to 
zero degrees and flex to 140 degrees.  She had good 
ligamentous support medially and laterally, and the cruciate 
ligaments were sound.  The scars of arthroscopic surgery were 
well-healed.  The patella showed no evidence of crepitus or 
grating.  The examiner diagnosed post-operative status 
arthroscopic meniscectomy, left knee.  An X-ray taken of the 
left knee in January 1998 showed that there was no gross 
abnormalities.  
A VA outpatient treatment note dated May 1998 shows that the 
veteran complained of pain in the left knee.  No other 
findings are reflected by the treatment note.  A treatment 
note of June 1998 reflects that the veteran's left knee had 
full range of motion with mild crepitus on extension.  The 
knee had no effusion, and the examiner reported that there 
was no ligamentous instability.  The veteran had exquisite 
tenderness posteriorly along the medial hamstring.  
McMurray's maneuvers were negative but caused pain during 
execution.  

In this case, the record shows that a compensable evaluation 
is not warranted for the veteran's status post residual of a 
medial meniscus tear in the left knee under DC 5257.  
Although the veteran has indicated that she has instability 
of the left knee, there is no objective evidence of record 
that this is indeed the case.  The VA examination in January 
1998 did not demonstrate lateral instability or recurrent 
subluxation.  In fact, the examiner at that time specifically 
reported that there was no ligamentous instability.  In the 
absence of any compensable limitation of motion, instability, 
subluxation, or other objective evidence of functional 
impairment of the left knee, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation.

The veteran stated in her October 1998 Notice of Disagreement 
that a range of motion test was never performed at the VA 
examination in January 1998.  However, the examination report 
shows that a range of motion test was performed in that range 
of motion of the left knee is recorded on the examination 
report.  The examination report shows that the veteran could 
flex and extend the left knee normally.  This finding is 
corroborated by the finding in June 1998 that the veteran had 
full range of motion of the knee.  The only evidence that the 
veteran had any loss of motion is the September 1997 
statement that her flexion was rated as four out of five.  
However, this finding was made prior to the findings in 
January 1998 and June 1998.  Thus, it is apparent that the 
slight limitation of flexion improved to normal.  Moreover, 
the September 1997 treatment record did not include any 
specific measurements regarding the veteran's limitation of 
flexion; flexion that is four out of five does not satisfy 
the requirement for a compensable rating under Code 5260 
(limitation of flexion of the leg to 45 degrees warrants a 10 
percent rating; normal flexion is 140 degrees).  The Board 
concludes that the veteran does not meet the compensable 
evaluations under DC 5260 or DC 5261.  The X-ray in January 
1998 showed that there were no gross abnormalities, and thus, 
degenerative changes are not confirmed by X-ray evidence.  As 
a final matter, the Board notes that it has considered the 
principles set forth by DeLuca v. Brown, 8 Vet. App. 202 
(1995), but there is no objective evidence of record to 
support a finding that there is additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination.  

Increased ratings:  status post bunionectomies

Service connection was established for each of the veteran's 
status post bunionectomies by a rating decision issued in 
August 1998.  The RO assigned 20 percent evaluations for each 
foot disorder under DC 5280 and DC 5284.  Under DC 5280, 
hallux valgus, unilateral, warrants a 10 percent evaluation 
if operated with resection of metatarsal head.  A 10 percent 
evaluation is also warranted for hallux valgus, unilateral, 
severe, if equivalent to amputation of great toe.  Diagnostic 
Code 5280 does not provide a schedular rating in excess of 10 
percent.  38 C.F.R. § 4.71a, DC 5280.

Under DC 5284, a 20 percent evaluation is warranted for 
moderately severe foot injuries, other.  Foot injuries, 
other, severe, warrant an evaluation of 30 percent, which is 
the highest schedular evaluation available.  38 C.F.R. 
§ 4.71a, DC 5284.

The RO also considered the provision for the external 
popliteal nerve (common peroneal).  Under DC 8521, a 20 
percent evaluation is warranted for incomplete paralysis of 
the external popliteal nerve, moderate.  A 30 percent 
evaluation is warranted for incomplete paralysis of the 
external popliteal nerve, severe.  A 40 percent evaluation is 
warranted for complete paralysis of the external popliteal 
nerve; foot drop and slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  38 C.F.R. § 4.124a, DC 8521.

According to an outpatient treatment note of September 1997, 
the veteran had difficulty walking on her toes because of her 
bunions.  At a VA examination in January 1998, the veteran 
reported that she had initially had bilateral bunion surgery 
about 20 years prior to the time of examination.  She 
reported that she had done well until her military service, 
which resulted in a second bilateral bunion surgery in 1996.  
Since that time, she reported a history of radiating neuritic 
pain stemming from incisions overlying both first metatarsal 
phalangeal joints and aching pain in both first metatarsal 
phalangeal joints.  She said she also had pain in the second 
rays of both feet, particularly with ambulatory activities.  
She had problems with limping, and her ability to ambulate 
and stand for prolonged periods of time was curtailed.  

On physical examination, the veteran was "fairly exquisitely 
tender to palpation about both first metatarsal phalangeal 
joints."  Her dorsal flexion of the first metatarsal 
phalangeal joint of the right foot was at 40 degrees and 
plantar flexion was approximately 10 degrees.  With attention 
to the left first metatarsal phalangeal joint, dorsiflexion 
was about 50 degrees and plantar flexion was limited to about 
five degrees from a neutral position.  The veteran was fairly 
exquisitely tender to palpation about the second metatarsal 
phalangeal joints of both feet, although those joints had 
full fluid range of motion.  She was tender to palpation 
about the second metatarsal shafts of both feet.  The veteran 
had reproducible radiating proximal neuritic sensations with 
percussion of both first metatarsal phalangeal joint 
incisions.  The examiner assessed post-operative scar 
impingement of medial dorsal cutaneous nerve branch of the 
superficial peroneal nerve in both bunion surgery incisions.  
Degenerative joint disease of both first metatarsal 
phalangeal joints was further assessed, as was over-use 
stress about the second metatarsal phalangeal joints with 
stress reaction in the second metatarsal shaft secondary to 
antalgia and limitation in the first metatarsal phalangeal 
joints.  The examiner stated that there was no evidence of 
correlation of localized foot problems that could be related 
to the veteran's knee history.

A left and right foot X-ray study in January 1998 showed that 
osteotomy was seen involving the right and left first 
metatarsal bones reduced by screwing.  The examiner also 
noted shaving of the lateral aspect of the head of the first 
metatarsal bone.  The examiner reported that there was 
minimal hallux valgus present involving the first metatarsal 
joint.

Because DC 5280 does not provide a schedular rating in excess 
of 10 percent, the veteran cannot receive a higher rating 
under that code.  However, she can receive a higher 
evaluation under either DC 5284 or DC 8521.  Although the 
veteran had difficulty toe walking in September 1997, the 
Board notes that she could, in fact, perform that movement.  
The record reflects that she has a significant degree of 
tenderness to palpation in her first and second metatarsal 
phalangeal joints bilaterally, but the examiner did not 
characterize the foot disabilities as "severe."  The Board 
acknowledges the veteran's complains of inhibitions 
ambulating and standing for prolonged periods of time.  
Nevertheless, her symptoms are adequately accounted for by 
the 20 percent evaluations for each foot.  The Board 
concludes that the medical evidence of record more closely 
approximates the 20 percent evaluations for moderate severe 
foot injuries, rather than the 30 percent evaluation for 
severe foot injuries.  

The evidence of record does not show that the veteran's 
external popliteal nerve is completely paralyzed.  In fact, 
the VA examination report of January 1998 shows that she had 
full fluid range of motion in January 1998.  Her left first 
metatarsal phalangeal joint could dorsiflex to about 50 
degrees, and her plantar flexion was limited by five degrees.  
In her first metatarsal phalangeal joint in her right foot, 
she could dorsal flex to 40 degrees and plantar flex to 10 
degrees.  There is no medical evidence to suggest complete 
paralysis of either peroneal nerve, nor does the record 
reflect that she has severe incomplete paralysis of either 
external popliteal nerve.  As such, a higher evaluation is 
not warranted under DC 8521.

The Board notes that the veteran is receiving 20 percent 
evaluations for each status post bunionectomy.  Her symptoms 
are essentially the same in each foot, as recorded by the 
medical evidence of record, including the VA podiatry 
examination in January 1998.


Increased rating:  low back disability

The veteran's service connection chronic lumbosacral strain 
with traumatic arthritis of the lower lumbar spine is rated 
10 percent.  He contends, in essence, that his low back 
disability is more disabling than currently evaluated. 

Under 38 C.F.R. § 4.71a, DC 5010, arthritis, due to trauma 
and substantiated by X-ray findings, should be rated as 
degenerative arthritis.  Under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 

Under 38 C.F.R. § 4.71a, DC 5292, a 10 percent evaluation is 
warranted for slight limitation of motion.  A 20 percent 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine.  Severe limitation of motion of the lumbar 
spine is assigned a 40 percent disability rating.  

Under 38 C.F.R. § 4.71a, DC 5295, a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.   A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in standing 
position.  A 40 percent rating, the maximum schedular rating, 
is warranted for severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion. 

The veteran complained of low back pain in September 1997.  A 
treatment record dated September 1997 shows that her 
lumbosacral area did not have tenderness to palpation.  She 
indicated that the pain had worsened over the previous five 
or six months.

According to the January 1998 VA examination report, the 
veteran's lumbosacral area was nontender.  She had some 
discomfort with tilting to the left.  She was able to tilt no 
further than about 20 degrees before experiencing discomfort.  
She could tilt 30 degrees to the right.  She rotated her 
upper torso about 40 degrees to the left and 50 degrees to 
the right.  She could flex forward 75 degrees.  The examiner 
diagnosed lumbosacral discomfort of the musculoskeletal type 
not associated with any symptoms to suggest lower extremity 
radiculopathy.  A lumbosacral spine X-ray showed that she had 
degenerative changes involving the lower spine.

The Board concludes that an initial evaluation in excess of 
10 percent for the veteran's lumbosacral strain is not 
warranted by the medical evidence of record.  The medical 
evidence, though somewhat sparse in connection with her low 
back symptoms, shows that the veteran has degenerative 
changes in her lumbar spine.  As stated above, DC 5010-5003 
directs that where there is X-ray evidence of degenerative 
arthritis, the veteran should be rated under the code for 
limitation of motion.  In this case, that code is DC 5292.  
The veteran was able to flex to 75 degrees, tilt 30 degrees 
to the right and 20 degrees to the left before having 
discomfort, and rotate to 40 degrees on the left and 50 
degrees on the right when examined in January 1998.  There is 
no medical evidence of more than slight limitation of motion 
of the lumbar spine.  The examiner did not describe any 
objective signs of pain during these movements, other than 
the discomfort on tilting noted above, and the examiner 
specifically noted that there was no secondary radiculopathy 
in her lower extremities.  Thus, the criteria for a rating in 
excess of 10 percent under DC 5292 are not met.  The Board 
has considered the veteran's complaints of pain in the 
September 1997 treatment record but the only objective 
evidence concerning low back pain is the discomfort she 
experienced when tilting to the left.  The Board finds it 
reasonable that she is experiencing pain in her lower back, 
but this symptom is accounted for by the 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  The record contains no evidence of muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in a standing position.  In light of the clinical 
findings, the veteran is not entitled to a rating in excess 
of 10 percent under either DC 5292 or DC 5295.  

The Board further notes that there is no objective clinical 
evidence that the veteran has additional loss of function of 
her lumbosacral spine as the result of pain, weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

The Board has further considered the applicability of the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) in 
connection with the veteran's claims; however, the doctrine 
is inapplicable because the preponderance of the evidence was 
against the claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).

Service connection:  bilateral hip condition

The veteran has contends that she has a bilateral hip 
condition that has developed either during active duty or 
because of her service-connected disabilities.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, service connection may be granted for 
disability resulting from "an event or exposure" in service.  
Id.; 38 C.F.R. § 3.303 (1999).  A disease which is diagnosed 
after service discharge may be considered to be service 
connected if an event or exposure during service subsequently 
results in disability or death.  Id.

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (1998).  
A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet.App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is 
one that is plausible, capable of substantiation, or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  In a case such as this, 
where the determinative issue involves a question of medical 
causation, i.e., whether the claimed condition is 
etiologically linked to a service-connected disability, 
competent medical evidence in support of the claim is 
required for the VA to find the claim well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).
The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim. 
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent medical evidence is 
required.  Id. at 93.

A review of the record discloses that the examiner in January 
1998 indicated that the veteran had "[d]iscomfort pretibial 
and hip, etiology uncertain not related to the knee of back 
difficulties."  Thus, there is no competent medical evidence 
of a causal link or nexus between a his disability and 
service or a service-connected disability.  In considering 
whether the above statement satisfies the nexus requirement, 
the Board notes that the Court made it clear in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), that medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  Additionally, the Court in Tirpak further commented 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
disorder claimed or the relationship thereto.  The veteran's 
contentions are the only evidence linking a bilateral hip 
condition with a service-connected disability.  As a layman, 
the veteran's contentions by themselves do not constitute 
competent medical evidence of a nexus between a bilateral hip 
condition and a service-connected disability or with active 
duty.  Thus, the claim must be denied as not well grounded.  

The Board further notes that the United States Court of 
Appeals for Veterans Claims has held that, "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Thus, it is 
apparent that the veteran's bilateral hip pain is not a 
disability for VA compensation purposes.  However, as noted 
above, even assuming a diagnosed condition, in the absence of 
medical evidence of a nexus between either service or a 
service-connected disorder, the claim must be denied as not 
well grounded.   

Because the veteran has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection, VA is under no duty to assist her in developing 
the facts pertinent to the claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board is not 
aware of the existence of additional relevant evidence that 
could serve to make the veteran's claim well grounded.  As 
such, there is no additional duty on the part of the VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran of 
the evidence required to complete her application for service 
connection for the claimed disability.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground her claim and to 
explain why the current attempt fails.














ORDER

Entitlement to an initial compensable evaluation for status 
post residuals, medial meniscus tear, left knee is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for status post bunionectomy, right foot, with impingement of 
the superficial peroneal nerve is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for status post bunionectomy, left foot, with impingement of 
the superficial peroneal nerve is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chronic lumbosacral strain with traumatic arthritis, 
lower lumbar spine, is denied.

A well-grounded claim having not been submitted, entitlement 
to service connection for a bilateral hip condition is 
denied.



		
	R. F. WILLIAMS
	Veterans' Law Judge
                                    Member, Board of 
Veterans' Appeals


 


- 15 -


